Exhibit 10.1 

 

RESOLUTION OF THE SHAREHOLDERS

 

OF

 

SAVMOBI TECHNOLOGY INC.

 

 

 

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 18th day of May, 2017;

 

WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate a new Board of Directors of the Company;

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS 78.320, have overwhelmingly decided and RESOLVED
that we have elected:

 

POH KEE LIEW as Director & CEO

GIM HOOI OOI as Director & CFO

DAVID E. PRICE as Secretary

 

The Above qualified people have been nominated, and have accepted their position
as DIRECTORS and OFFICERS of the Company.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

 

 

Dated: 18th May, 2017

 

 

____________________

Shuqin Jia

on behalf of Reap Global Ltd., Majority Shareholder

 

 

 



 

 

